Citation Nr: 1123966	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-15 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable evaluation for malaria.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from December 1945 to June 1947 and from August 1950 to April 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, dated in May 2009 and April 2010, by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and the issue of entitlement to a compensable evaluation for malaria are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In October 1985, the Board denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss.  In February 1986, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss, which was denied in March 1986.  Although provided notice of this rating decision, the Veteran did not perfect an appeal thereof.

2.  Evidence received since the March 1986 rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been submitted since the March 1986 rating decision, and the Veteran's claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
Without deciding whether the notice and development requirements of VCAA have been satisfied, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss because the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of sensorineural hearing loss, service connection is granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In June 1984, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss.  Ultimately, the Board denied this claim in October 1985 as the Veteran's service treatment records did not show complaints or findings of bilateral hearing loss.  See generally Veteran's Judicial Review Act of 1988.  In February 1986, the Veteran submitted a claim to reopen the issue of entitlement to service connection bilateral hearing loss.  This claim was denied in March 1986.  Although he was provided notice of this decision and notice of his appellate rights, the Veteran did not perfect an appeal.  See 38 C.F.R. § 20.302(b) (2010).  As such, the March 1986 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

If a claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

In March 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for bilateral hearing loss.  In September 2008, the RO determined that new and material evidence had not been submitted or obtained and, thus, denied reopening the Veteran's claim.  In a March 2010 statement of the case, the RO reopened, but denied the Veteran's service connection claim on the merits.  The Veteran then perfected an appeal to the Board.  The claim has been certified to the Board for further appellate review.

RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 1986 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Since the March 1986 rating decision, the Veteran has submitted 2 statements by fellow service members in support of his claim.  In letters dated in February and March 2009, R.E.D. and J.R.E. stated that they served with Veteran in the 936th Field Artillery in 1951 and 1952 in Korea.  Both R.E.D. and J.R.E. stated that they were subjected to noise associated with Howitzer fire and "back blast" without the benefit of hearing protection.  They further stated that such noise exposure resulted in hearing problems.

Also in support of his claim to reopen, the Veteran submitted an operative report, dated in July 1999.  Therein, J.D., M.D., provided pre-operative diagnoses of conductive left ear hearing loss and probable otosclerosis.

Pursuant to his claim to reopen, the Veteran underwent a VA audiological examination in July 2009.  Ultimately, the diagnosis was severe to profound mixed, right ear hearing loss, and moderate sloping to profound sensorineural hearing loss, with poor speech discrimination, bilaterally.  The examiner discussed the possibility that the Veteran's bilateral hearing loss was caused by inservice acoustic trauma or to the treatment of his service-connected malaria.  The examiner also discussed the possible relationship between the Veteran's bilateral hearing loss to his otosclerosis, which, the examiner noted, was a hereditary disease.  However, the examiner was unable to render a definitive etiological opinion without resorting to mere speculation.

The Veteran submitted a statement in support of his claim from another fellow service member A.J.I., dated in November 2009.  Therein, A.J.I. detailed the types of noise that the Veteran was subjected to during his active duty service.  A.J.I. also discussed the type of hearing examinations that were administered by the service department at that time.  A.J.I. reported that he and the Veteran had known one another since November 1978 and that, during that period of time, the Veteran's hearing "progressively deteriorated."  A.J.I. also discussed how the Veteran's bilateral hearing loss affected his daily life and his ability to converse.

The Board finds that the evidence submitted since the March 1986 rating decision is both new and material evidence sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss.  Id.  The evidence discussed above is new because it was not previously submitted to VA for consideration.  Further, this evidence is material because it related to an unestablished fact necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  Specifically, the Veteran's claim was originally in denied June 1984 because his service treatment records did not demonstrate complaints of or treatment for bilateral hearing loss.  The July 2009 VA examiner discussed the possibility that the Veteran's bilateral hearing loss could have been related to his inservice service noise exposure or to the treatment for his service-connected malaria.  The Veteran and his fellow service members have reported experiencing inservice symptoms of hearing problems as a result of the noise associated with cannon fire.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)(holding that a veteran's statement is competent evidence as to events that are capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed).  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for bilateral hearing loss.  In determining that the evidence submitted since the March 1986 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened and, to this extent only, the appeal is granted.


REMAND

A.  Bilateral Hearing Loss and Tinnitus 

Pursuant to his claim to reopen the issue of entitlement to service connection for bilateral hearing loss, the Veteran was scheduled for and underwent a VA audiological examination in July 2009.  In November 2010, the same VA examiner was asked to perform a claims file review pursuant to the Veteran's claim of entitlement to service connection for tinnitus.

As a result of the July 2009 VA examination, the diagnosis was severe to profound mixed, right ear hearing loss, and moderate sloping to profound sensorineural hearing loss, with poor speech discrimination, bilaterally.  As a result of the November 2010 VA examination, the diagnosis was tinnitus.  The examiner was asked to address the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner discussed the possibility that the Veteran's bilateral hearing loss and tinnitus was caused by inservice acoustic trauma.  After reviewing the Veteran's service treatment records, the examiner stated that it was possible that the Veteran had bilateral hearing loss and tinnitus upon service discharge, but, because no audiological testing was performed, mere speculation was required to render an opinion.  Further, the examiner addressed the possibility that the Veteran's bilateral hearing loss and tinnitus were related to the treatment of his service-connected malaria.  Specifically, the examiner noted that malaria was typically treated with quinine and that quinine toxicity can produce tinnitus and hearing loss, among other symptoms.  However, because there was no evidence that quinine was used to treat the Veteran's malaria, any opinion relating bilateral hearing loss and or tinnitus thereto would require speculation.  The examiner also discussed the possibility of an etiological relationship between the Veteran's bilateral hearing loss and tinnitus to his otosclerosis, which, the examiner noted, was "known to be" hereditary.  The examiner stated that bilateral hearing loss and tinnitus are symptoms commonly associated with otosclerosis.  Ultimately, the examiner was not able to provide an etiological opinion with respect to either the Veteran's bilateral hearing loss or tinnitus.  Specifically, on both occasions the examiner stated:

To make a determination with the evidence provided would be mere speculation; therefore, I cannot resolve this issue without resorting to mere speculation.  

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board acknowledges that there are cases when an examiner is unable to render a medical opinion due to limits to the most current medical knowledge.  Here, however, it is unclear to the Board why the examiner was unable to render an opinion without resorting to speculation.  

The examiner stated that speculation was required to render an opinion as to the onset of the Veteran's bilateral hearing loss and tinnitus because there were no audiological findings during the Veteran's active duty service or at his service discharge.  However, there are diagnoses of bilateral hearing loss and tinnitus approximately seven years after his service discharge, competent lay reports of inservice incurrence, and evidence of inservice noise exposure.  See Buchanan, 451 F.3d at 1337; Layno, 6 Vet. App. at 469.  Further, the examiner stated that there was no evidence that the Veteran's malaria was treated with quinine and, thus, any opinion relating the Veteran's bilateral hearing loss and/or tinnitus thereto would be speculative.  It did not appear, however, that Veteran was asked how his malaria was treated.  Moreover, the examiner noted that malaria was "historically" treated with quinine, but that it was only "possible" that the Veteran's malaria was treated with quinine.  The examiner did not provide a basis for this distinction, and there was no discussion as to types of treatments other than quinine that exist or the prevalence of their use as compared to quinine.

Additionally, congenital or developmental defects are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, the VA Office of General Counsel held that service connection may be granted for a congenital disease on the basis of inservice aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists a veteran's military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Moreover, service connection may still be granted for resultant disability caused by any superimposed disease or injury.  The VA examiner did not render an opinion as to whether the Veteran's otosclerosis was aggravated during the Veteran's active duty service, resulting in his current bilateral hearing loss and/or tinnitus.  Alternatively, the examiner did not address whether the Veteran's current bilateral hearing loss and tinnitus are injuries superimposed on his otosclerosis.  As such, the Board finds that the July 2009 and November 2009 VA examinations are inadequate for purposes of determining service connection.  The Board also finds that the July 2009 and November 2010 opinions are inadequate for purposes of determining service connection because medical evidence couched in terms of "may" or "possible" is too speculative to determine entitlement to service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Consequently, the Board finds that a remand for another VA audiological examination is warranted.


B.  Malaria

In November 2008, the Veteran submitted a claim of entitlement to a compensable evaluation for his service-connected malaria.  Pursuant to this claim, the Veteran was scheduled to undergo a VA examination in February 2009.  Documents associated with the Veteran's claims file demonstrated that he did not appear for the February 2009 examination.  The Veteran then submitted a letter wherein he reported that he was unable to travel to the examination site because of a degenerative eye disorder and inflammatory colitis.  He was not afforded a second examination.

In April 2011, the Veteran's representative asserted that the Veteran's degenerative eye disorder and inflammatory colitis constituted good cause for his failure to appear for the February 2009 VA examination.  See 38 C.F.R. § 3.655 (2010).  As such, the representative argued that the Veteran's claim of entitlement to a compensable rating for malaria should be remanded in order to afford the Veteran another VA examination.  

Subsequent to the Veteran's failure to appear for the February 2009 VA examination, he was able to appear for a VA audiological examination in July 2009.  The Veteran is reminded that, while VA has a duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded another VA audiological examination.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings and the entire evidence of record, and in light of the service and post-service evidence of record, the examiner must address:

(a) Whether the Veteran's bilateral hearing loss and tinnitus were incurred in or due to the Veteran's active duty service, to include as due to acoustic trauma.  

(b) Whether the Veteran's bilateral hearing loss and/or tinnitus etiologically related to his service-connected malaria, to include the treatment thereof;

(c)  Whether the Veteran's otosclerosis was aggravated during his active duty service, resulting in his current bilateral hearing loss and/or tinnitus; and

(d)  Whether the Veteran's current bilateral hearing loss and/or tinnitus are injuries superimposed on his current otosclerosis.

Further, following the examination and a review of the evidence of record, the examiner must provide a description of the functional effects of any hearing acuity disorder found.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  Additionally, the examiner should indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.  The report prepared must be typed.

2.  The RO must make arrangements with the appropriate VA medical facility for the appellant to be afforded an examination to determine the current severity of service-connected malaria.  The claims folder must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the examiner must test for the malarial parasite in a blood smear and comment on whether the Veteran has any residuals from his malaria, to include liver or spleen damage.  If any residual disability is shown, the examiner should comment on the severity of the residuals.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the VA examinations scheduled and to cooperate in the development of the claims remanded herein.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with his claims file.

4.  After completing the above actions, and any other indicated development, the claims must be re-adjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


